757 N.W.2d 688 (2008)
Nigel Lee WHITTAKER, Plaintiff-Appellant,
v.
WAYNE CIRCUIT JUDGE, Defendant-Appellee.
Docket No. 137535. COA No. 284139.
Supreme Court of Michigan.
December 4, 2008.

Order
On order of the Court, the motion to waive fees is considered and it is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable for filing fees. Appellant is not required to pay an initial partial fee. However, for an appeal to be filed, appellant must resubmit a copy of this order, and shall refile the copy of the pleadings which is being returned with this order within 21 days. By doing this, appellant becomes responsible for paying the $375.00 filing fee. Failure to comply with this order shall result in the appeal not being filed in this Court.
If appellant timely refiles the pleadings, monthly payments shall be made to the Department of Corrections in an amount of 50 percent of the deposits made to appellant's account until the payments equal the total amount of the filing fee stated above. That amount shall then be remitted to this Court.
Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in this Court until the entry fee in this case is paid in full.
The Clerk of the Court shall furnish two copies of this order to appellant and return appellant's pleadings with this order.